PER CURIAM:
I,Writ granted in part; otherwise denied. The court of appeal previously vacated the sentence and remanded for resentencing and for consideration of defendant’s motion to reconsider sentence. See State v. Sims, 13-0177, p. 1 (La.App. 4 Cir. 8/28/13), 123 So.3d 806, 808 (“After review of the record in light of the applicable law, we find no error in the adjudication of the defendant as a triple offender but, because the sentencing transcript indicates that the trial court misapprehended his discretionary authority, we vacate his sentence and remand the matter for resentencing.”). On remand, the trial court denied the motion to reconsider sentence without resentenc-ing defendant. See State v. Sims, 15-0416, p. 2 (La.App. 4 Cir. 8/12/15), 173 So.3d 1170, 1171 (“A hearing on the motion was conducted on 30 October 2013; on 7 November 2013 the trial court denied the motion stating that it was ‘leaving the sentence as it is.’ ”). Therefore, the application is granted for the limited purpose of remanding to the trial court for resentenc-ing in light of the court of appeal’s previ*159ous order vacating the sentence. The application is otherwise denied.
REMANDED